DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	This communication is a first office action non-final rejection on the merits. Claim(s) 1-2, as filed on 05/09/2022, are currently pending and have been fully considered below.
	Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 05/09/2022, 07/11/2022, 08/10/2022 are being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:  Claim 1 recites “a payment controller”, “a display controller”, “a rate notification unit”, “a sales notification unit”.  The examiner interprets the controller(s) and unit(s) are software of the server and/or the merchant device, as described in the specification and drawings (figs. 3 and 5).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	
Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	Claims 1-2 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of copending Application No. 17/080,948 in view of Bowman et al.  (US 7747475 B1, hereinafter Bowman). The sole difference between the copending applicant and the current application is that an amount of payment is based a fixed exchanged rate instead being based on the first or second exchange rate as described in the copending application. 
	Bowman discloses 4:45-67, 5:1-15 - the currency exchange system 140 interacts with an independent financial institution 150 to obtain market exchange rates…the currency exchange system 140 establishes the firm currency exchange rate that the site 106 (or an independent operator such as a service provider operating the currency exchange system 140 or third-party underwriting entity) is willing to guarantee for the time period….the firm currency exchange rate may either be the same as, or different than, the market rate offered by the financial situation 150, 
	The copending application in combination with Bowman is an obvious variation of the instant claims with the motivation to improve the cross-border shopping and transaction experience, (see: Bowman, ¶4). 
This is a provisional nonstatutory double patenting rejection because the patentably
indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim(s) 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over SHIMOIRISA (US 20190066077 A1), in view of Barbier (US 20160086179 A1), in view of Bowman et al.  (US 7747475 B1, hereinafter Bowman), and further in view of Malo (US 20190295064 A1). 
	Regarding claims 1 and 2, SHIMOIRISA discloses:
	A settlement system comprising a server and a merchant device, wherein the server comprises: figure 1 – settlement server 7;
		5a rate notification unit configured to report, at a predetermined occasion, an exchange rate applicable for a predetermined period of time to the merchant device; and (¶57) the exchange rate included in the response information from the settlement server 7 to the settlement terminal 3; (¶52) The currency information management area 443 stores the newest exchange rate information;
		a payment controller configured to pay the determined amount to the merchant device, ¶65 - the settlement module 109 transmits the currency kind selection (Fig. 12 or Fig. 13) to make the settlement server 7 perform settlement. The settlement module 109 receives the notification indicating that the settlement has been performed correctly from the settlement server 7;
	the merchant device comprises: Figure 1 – terminal 3;
		a display controller configured to, if a request from a terminal of a user is received, perform control, 20based on a exchange rate reported by the server, to display on the terminal of the user an amount of payment for purchase of an article in a currency of a first country designated by the user; (¶30) the settlement terminal 3 reads the credit card information (¶¶59-60) the settlement terminal 3 calculation module 103 acquire the total amount for Yen and dollar to purchased articles based on the exchange rate (¶¶57-58) reported by the settlement server 7, and make the tablet terminal 1 [user terminal] display the total amount, see fig 12 and 13 Yen and dollar; further see ¶21 for retail store;
		a sales notification unit configured to, if the 25user purchases the article, notify the server of the sales information in the currency of the first country, the sales information being calculated by the display- 29 - controller based on the exchange rate reported by the server, 
(¶61) settlement terminal 3 selection module 105 makes the customer select the currency kind for performing settlement by the customer, from the currency kinds capable of performing settlement; (¶65) settlement terminal 3 settlement module 109 transmits the currency kind the selection (Dollar figure 13) of which has been accepted to the settlement server 7 via the communication I/F 59 to make the settlement server 7 perform settlement;
	wherein the display controller performs control to calculate the amount of payment for purchase of the article in the currency of the first country based on the price of the article and the exchange rate, and display the calculated amount of payment. (¶30) the settlement terminal 3 reads the credit card information (¶¶59-60) the settlement terminal 3 calculation module 103 acquire the total amount for Yen and dollar to purchased articles based on the exchange rate (¶¶57-58) reported by the settlement server 7, and make the tablet terminal 1 [user terminal] display the total amount, see fig 12 and 13 Yen and dollar; further see ¶21 for retail store;
	SHIMOIRISA discloses the settlement server 7 perform settlement, ¶81; however, SHIMOIRISA does not disclose the specifics of how the settlement is performed by the settlement server 7 – “a payment controller configured to perform 10control to determine an amount of payment to be made to the merchant device, based on sales information reported by the merchant device and an exchange rate at a time of purchase, and pay the determined amount to the merchant device in a currency of a second country, the currency of 15the second country being a home currency for the merchant device;”
	Barbier discloses ¶61 - By way of example, the merchant may require that payment be made in dollars or in the currency of the country in which the merchant is located. If the merchant chooses to be paid in a currency different from that deposited by the payor, the administrator system 130 preferably converts the funds according to the exchange rate at the time of the purchase or another time agreed upon by both parties. 	
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify SHIMOIRISA to include the above limitations as taught by Barbier, in order to easily, safely, and quickly transfer funds to a dependent located in a geographical location where financial infrastructures, such as banking and credit card infrastructures, may be absent, (see: Barbier, ¶6).
	SHIMOIRISA discloses the exchange rate as the newest exchange rate; ¶52
however, does not discloses a fixed exchange rate;
	Bowman discloses: 4:45-67, 5:1-15 - the currency exchange system 140 interacts with an independent financial institution 150 to obtain market exchange rates. The financial institution may be a bank, insurance company, or any type of institution that trades currency and/or offers terms in the exchange of currency. From these terms, the currency exchange system 140 establishes the firm currency exchange rate that the site 106 (or an independent operator such as a service provider operating the currency exchange system 140 or third-party underwriting entity) is willing to guarantee for the time period. Depending upon circumstances and different use scenarios, the firm currency exchange rate may either be the same as, or different than, the market rate offered by the financial situation 150.;
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify SHIMOIRISA to include the above limitations as taught by Bowman, in order to improve the cross-border shopping and transaction experience, (see: Bowman, ¶4).
	SHIMOIRISA already discloses the calculation of an amount in Yen and Dollar based on a exchanged rate, and the display of a amount in the currency of the first country; see ¶¶59-602 and figures 12 and 13; however it does not disclose that is based on an image received by a terminal and that the amount is display in the image “if a request from a terminal of a user is receive”, “ wherein the display controller performs control to identify, based on an image received from the terminal, a 5price of the article that the user wishes to purchase, and display the calculated amount of payment on the image.”.
	Malo discloses: ¶75 - the application server 40 obtains a label image captured by the mobile device 20; (¶77) the application server 40 recognizes the price from all available information in the captured label image; (¶84) the application server 40 may calculate and automatically send to the mobile device 20 financing data and options… The price with the applicable taxes, the price before taxes and/or the total… The applicable taxes may be calculated as a function of the location of the mobile device 20, and thus based on the taxes applicable in the country; further see ¶75-84; see figures 4-5; ¶37-38;
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify SHIMOIRISA to include the above limitations as taught by Malo, in order to accelerate and automate transaction for all parties, (see: Malo, ¶51).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA DELIGI whose telephone number is (571)272-0503.  The examiner can normally be reached on Monday-Friday 07:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571) 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VANESSA DELIGI/Patent Examiner, Art Unit 3627                                                                                                                                                                                                        
/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627